Order filed November 27, 2013




                                      In The


        Eleventh Court of Appeals
                                    ____________

                                No. 11-13-00354-CV
                                    ___________

                    ERIC MANCIL ET AL., Appellants

                                        V.

                    JOHN STROUD ET AL., Appellees


                    On Appeal from the 16th District Court
                                Denton County, Texas
                     Trial Court Cause No. 2010-30373-211


                                     ORDER
      Appellants’ attorney has notified this court that the parties are attempting to
mediate the matters at issue in this appeal, have agreed upon a mediator, and are
setting a mediation date. We abate this appeal pending the mediation, which shall
be completed on or before January 13, 2014. The parties are instructed to notify
this court of the mediation results within ten days of the completion of the
mediation. If mediation fully resolves the issues in this appeal, the parties shall file
a joint motion in accordance with TEX. R. APP. P. 42.1(a)(2).
      The appeal is abated.


                                                            PER CURIAM


November 27, 2013
Panel consists of: Wright, C.J.,
Willson, J., and Bailey J.




                                           2